Exhibit No. (10)b

KIMBERLY-CLARK CORPORATION

EXECUTIVE SEVERANCE PLAN

As

Amended and Restated

As of December 31, 2009

1. Preamble and Statement of Purpose. The purpose of this Plan is to assure the
Corporation that it will have the continued dedication of, and the availability
of objective advice and counsel from, key executives of the Corporation
notwithstanding the possibility, threat or occurrence of a change of control of
the Corporation.

In the event the Corporation receives any proposal from a third person
concerning a possible business combination with the Corporation, or acquisition
of the Corporation’s equity securities, or otherwise considers or pursues a
transaction that could lead to a change of control, the Committee believes it
imperative that the Corporation and the Board of Directors of the Corporation
(the “Board”) be able to rely upon key executives to continue in their positions
and be available for advice, if requested, without concern that those
individuals might be distracted by the personal uncertainties and risks created
by such a possibility.

Should the Corporation receive or consider any such proposal or transaction, in
addition to their regular duties, such key executives may be called upon to
assist in the assessment of the proposal or transaction, to advise management
and the Board as to whether the proposal or transaction would be in the best
interest of the Corporation and its stockholders, and to take such other actions
as the Board might determine to be appropriate.

2. Definitions. As used in this Plan, the following terms shall have the
following respective meanings:

(a) Agreements: Executive Severance Agreements in substantially the forms
approved by the Committee and attached hereto as Exhibit A (for Tier I
Participants) or Exhibit B (for Tier II Participants) which provide for
participation and payment under this Plan.

(b) Annual Bonus Amount: For any Participant, the three year average of the
annual awards paid to the Participant under the Kimberly-Clark Corporation
Executive Officer Achievement Award Program or the Kimberly-Clark Corporation
Management Achievement Award Program, as applicable, or any successor or
additional plan (the “Bonus Program”). The three year average of the annual
awards paid to the Participant will be determined based on the higher of



--------------------------------------------------------------------------------

the three year period consisting of either (i) the year in which the Relevant
Date occurred (or, if the bonus is not yet paid as of the Relevant Date, for the
preceding year) and the two preceding years or, (ii) the year of the Qualified
Termination of Employment (or, if the bonus is not yet paid as of the Qualified
Termination of Employment, for the preceding year) and the two preceding years.
If a Participant has been paid less than three years of annual awards the Annual
Bonus Amount will be determined based on the average dollar amount of the annual
awards paid in prior years to the Participant under the Bonus Program. If a
Participant has not received any prior payment of annual awards, the Annual
Bonus Amount under the Bonus Program will be determined as follows:

(1) For a Participant classified at the Corporation’s Grade 1 through 4 level,
as defined by the Corporation’s compensation department, the Annual Bonus Amount
shall be based on the average dollar amount of the annual awards paid over the
prior three year period to other employees at the same grade level.

(2) For a Participant at the GSLT level (except for the Chief Executive Officer
of the Corporation), the Annual Bonus Amount shall be based on the average
dollar amount of the annual awards paid over the prior three year period to
Participants at GSLT level.

(3) For the Chief Executive Officer of the Corporation, the Annual Bonus Amount
shall be based on the average dollar amount of the annual awards paid over the
prior three year period to the previous Chief Executive Officer(s) of the
Corporation.

Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the definition of performance based compensation
under section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder).

(c) Cause: The term “Cause” shall mean any of the following:

 

  (i) the commission by the Participant of a felony;

 

-2-



--------------------------------------------------------------------------------

  (ii) the Participant’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or

 

  (iii) the refusal or failure by the Participant to act in accordance with any
lawful directive or order of the Corporation, or an act or failure to act by the
Participant which is in bad faith and which is detrimental to the Corporation.

(d) Change of Control: A “Change of Control” shall be deemed to have taken place
upon the first of the following to occur: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of the Corporation having 30% or more of the total number of
votes that may be cast for the election of directors of the Corporation; or
(ii) as the result of any cash tender or exchange offer, merger or other
business combination, sale of assets or contested election, or any combination
of the foregoing transactions (a “Transaction”), the persons who were directors
of the Corporation before the Transaction shall cease to constitute a majority
of the Board of Directors of the Corporation or any successor to the
Corporation.

(e) Code: The Internal Revenue Code of 1986, as amended.

(f) Committee: The Management Development and Compensation Committee of the
Board.

(g) Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes this Plan and the Agreements pursuant to Section 13 below.

(h) Eligible Executive: Those key executives of the Corporation and its
Subsidiaries who are from time to time designated by the Committee as, or who
pursuant to criteria established by the Board or the Committee are, eligible to
receive an Agreement.

(i) Equity Plans: The Kimberly-Clark Corporation 2001 Equity Participation Plan,
the Kimberly-Clark Corporation 1999 Restricted Stock Plan, the Kimberly-Clark
Corporation 1992 Equity Participation Plan, and any successor or additional
plans under which a Participant receives stock options, restricted stock or
other equity-based compensation.

(j) Excise Tax: The excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.

(k) Fair Market Value: With respect to any publicly traded equity security, the
reported closing price of such security on the relevant date as reported

 

-3-



--------------------------------------------------------------------------------

on the composite list used by The Wall Street Journal for reporting stock
prices, or, if no such sale shall have been made on that day, on the last
preceding day on which there was such a sale; and with respect to any other
property, the fair market value thereof as determined by the Committee in good
faith.

(l) Good Reason: Termination by the Participant for “Good Reason” shall mean the
Separation from Service during the two year time period following the initial
existence (without the Participant’s express written consent) of any one of the
following conditions:

 

  (i) A material diminution in the Participant’s base compensation.

 

  (ii) A material diminution in the Participant’s authority, duties, or
responsibilities.

 

  (iii) A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation.

 

  (iv) A material diminution in the budget over which the Participant retains
authority.

 

  (v) A material change in the geographic location at which the Participant must
perform the services.

 

  (vi) Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Participant provides services.

The Participant must provide notice to the Corporation of the existence of any
of the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.

 

-4-



--------------------------------------------------------------------------------

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. The Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

(m) Multiplier: For a Tier I Participant, two; and for a Tier II Participant,
one.

(n) Net After Tax Receipt: The Value of a Payment, net of all taxes imposed on a
Participant with respect thereto under Sections 1 and 4999 of the Code,
determined by applying the highest marginal rate under Section 1 of the Code
which applied to the Participant’s taxable income for the immediately preceding
taxable year.

(o) Parachute Value: With respect to a Payment, the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(p) Participant: An Eligible Executive who is a party to an Agreement which has
not been terminated in accordance with the terms of this Plan.

(q) Payment: Any payment or distribution in the nature of compensation (within
the meaning of Section 280G(b)(2) of the Code) to or for the benefit of a
Participant, whether paid or payable pursuant to this Plan or otherwise.

(r) Qualified Termination of Employment: The separation of Participant’s service
with the Corporation and/or its Subsidiaries either (i) within the two (2) year
period following a Change of Control of the Corporation (A) by the Corporation
without Cause or, (B) by the Participant with Good Reason, or (ii) by the
Corporation without Cause before a Change of Control, if a Change of Control
occurs within one year after such Separation from Service and it is reasonably
demonstrated by the Participant that such Separation from Service was at the
request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control. A transfer of employment for administrative purposes among

 

-5-



--------------------------------------------------------------------------------

the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the affected Participant shall have the right to Separate from Service for Good
Reason and such separation shall be a Qualified Termination of Employment.

(s) Reduced Amount: With respect to a Participant, the greatest aggregate amount
of Separation Payments which (a) is less than the sum of all Separation Payments
and (b) results in aggregate Net After Tax Receipts which are equal to or
greater than the Net After Tax Receipts which would result if the Participant
were paid the sum of all Separation Payments.

(t) Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.

(u) Safe Harbor Amount: The portion of the payment to or for the benefit of a
Participant that does not constitute an “excess parachute payment for purposes
of Section 280G of the Code.

(v) Separation from Service. Termination of employment with the Corporation or a
Subsidiary. A Separation from Service will be deemed to have occurred if the
Participant’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).

(w) Separation Payment: With respect to a Participant, a Payment paid or payable
to the Participant pursuant to this Plan or an Agreement (disregarding Section 9
of this Plan).

(x) Severance Period: For a Tier I Participant, the period of two years
beginning on the date of the Qualified Termination of Employment; and for a Tier
II Participant, the period of one year beginning on the date of the Qualified
Termination of Employment.

(y) Subsidiary: Any domestic or foreign corporation at least twenty percent
(20%) of whose shares normally entitled to vote in electing directors is owned
directly or indirectly by the Corporation or by other Subsidiaries, provided,
however, that “at least fifty percent (50%)” shall replace “at least twenty
percent (20%)” where there is not a legitimate business criteria for using such
lower percentage.

 

-6-



--------------------------------------------------------------------------------

(z) Tier I Participant: A Participant whose Agreement indicates that he or she
is a Tier I Participant.

(aa) Tier II Participant: A Participant whose Agreement indicates that he or she
is a Tier II Participant.

(bb) Value: With respect to a Payment, the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

3. Participation; Agreements. Eligible Executives shall be proffered an
Agreement and upon execution and delivery thereof by the Eligible Executive
evidencing such Eligible Executive’s agreement not to voluntarily leave the
employ of the Corporation and its Subsidiaries and to continue to render
services during the pendency of any threatened Change of Control of the
Corporation, such Eligible Executive shall become a Participant. Each Agreement
shall indicate whether the Participant to whom it is proffered will be a Tier I
Participant or a Tier II Participant. A Participant shall cease to be a
Participant in the Plan upon the termination of the Participant’s Agreement in
accordance with its terms.

4. Separation from Service of Participants. Nothing in this Plan shall be deemed
to entitle a Participant to continued employment with the Corporation and its
Subsidiaries and the rights of the Corporation to separate a Participant from
service shall continue as fully as though this Plan were not in effect, provided
that any Qualified Termination of Employment shall entitle the Participant to
the benefits herein provided. In addition, nothing in this Plan shall be deemed
to entitle a Participant under this Plan to any rights, or to payments under
this Plan, with respect to any plan in which the Participant was not a
participant prior to a Qualified Termination of Employment.

5. Payments Upon Qualified Termination of Employment. In the event of a
Qualified Termination of Employment of a Participant, a lump sum cash payment or
payments shall be made to such Participant as compensation for services
rendered, in an amount or amounts (subject to any applicable payroll or other
taxes required to be withheld) equal to the sum of the amounts specified in
subsections (a) through (i) below, such payments to be made within 10 days
following the later of the date of Separation from Service or the date of the
Change of Control except to the extent not yet calculable, in which case such
portions shall be paid as soon as practicable following the ability to calculate
the amount. Notwithstanding the

 

-7-



--------------------------------------------------------------------------------

foregoing, except as provided in Sections 9 and 10, all amounts payable under
the terms of this plan shall be payable no later than March 15 of the year
following the later of the date of Separation from Service or the date of the
Change of Control. Notwithstanding anything in this Section 5 to the contrary,
any amounts which are payable due to amounts the Executive would have been
entitled under a deferred compensation plan required to meet the requirements of
Section 409A of the Code and the regulations promulgated thereunder, such
amounts shall be payable at the date it would have been payable if the Executive
were entitled to this amount under the terms of the deferred compensation plan.

(a) Salary Plus Incentive Compensation. A lump sum amount equal to the
Multiplier times the sum of (a) the Participant’s annual base salary at the rate
in effect immediately prior to the Relevant Date or, if higher, immediately
before the Qualified Termination of Employment and (b) the Annual Bonus Amount;

(b) Equity Participation Plan - Option Shares (i) Except with respect to
incentive stock options outstanding at the effective date of the Participant’s
Agreement for which the Option Price is lower than the Fair Market Value of the
Stock at such date, all stock options that were granted to the Participant under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Participant shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (ii) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Participant’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the Participant’s Separation from Service, a
lump sum amount equal to the excess of (I) the aggregate Fair Market Value on
the date of termination of the shares of common stock of the Corporation or
other equity security then subject to such Incentive Stock Options over (II) the
aggregate option price for such shares or other equity security;

 

-8-



--------------------------------------------------------------------------------

(c) Restricted Stock. A lump sum amount equal to the sum of (i) with respect to
restricted shares and/or restricted share units granted to the Participant under
any of the Equity Plans that were outstanding but not vested on the Relevant
Date where such vesting of restricted shares and/or restricted share units was
not determined by the attainment of performance goals, and which are forfeited
as a result of the Participant’s Separation from Service, an amount equal to the
Fair Market Value of an equivalent number of shares of common stock of the
Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) on the date of Separation from
Service, (ii) in the event the number of restricted shares and/or restricted
share units was to be determined by the attainment of performance goals
according to a schedule determined by the Committee, with respect to a grant
prior to 2010, with a performance period starting on or before January 1, 2009,
an amount equal to the Fair Market Value of the number of shares that shall be
considered to vest based on the greater of the target level established or the
number of shares which would have vested based on the attainment of the
Performance Goal as of the end of the prior year, and (iii) an amount equal to
the Average PRSU Payout multiplied by the number of annual PRSU grants with a
performance period starting after January 1, 2009 which are forfeited due to the
Qualified Termination of Employment. With respect to any grants with a
performance period starting after January 1, 2009 the forfeited restricted
shares and/or restricted share units determined by the attainment of performance
goals according to a schedule determined by the Committee will not be paid. For
purposes of this subsection (c) the Average PRSU Payout shall mean the three
year average of the dollar amount of the restricted shares and/or restricted
share units determined by the attainment of performance goals (the “PRSU’s”)
awards paid to the Participant under the Equity Plans, or any successor or
additional plan. The three year average of the PRSU’s paid to the Participant
will be determined based on the higher of two dollar amount averages computed
during alternative three year periods consisting of either (i) the year in which
the Relevant Date occurred (or, if the award is not yet paid as of the Relevant
Date, for the preceding year) and the two preceding years or, (ii) the year of
the Qualified Termination of Employment (or, if the award is not yet paid as of
the Qualified Termination of Employment, for the preceding year) and the two
preceding years. If a Participant has been paid less than three years of PRSU’s
the three year average of the PRSU’s paid to the Participant will be determined
based on the average dollar amount of the PRSU’s paid in prior years to the
Participant under the Equity

 

-9-



--------------------------------------------------------------------------------

Plans, or any successor or additional plan. If a Participant has not received
any prior payment of PRSU’s, the Average PRSU Payout under the Equity Plans, or
any successor or additional plan, will be determined as follows:

(1) For a Participant classified at the Corporation’s Grade 1 through 4 level,
as defined by the Corporation’s compensation department, the Average PRSU Payout
shall be calculated based on the prior three year average dollar amount of the
PRSU’s paid to other employees at the same grade level.

(2) For a Participant at the GSLT level (except for the Chief Executive Officer
of the Corporation), the Average PRSU Payout shall be calculated based on the
prior three year average dollar amount of the PRSU’s paid to Participants at
GSLT level.

(3) For the Chief Executive Officer of the Corporation, the Average PRSU Payout
shall be calculated based on the prior three year average dollar amount of the
PRSU’s paid to the previous Chief Executive Officer(s) of the Corporation.

Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the definition of performance based compensation
under section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder);

(d) Successor or Additional Stock Appreciation Right, Incentive Compensation,
and Bonus Plan. A lump sum amount equal to the payment to which the Participant
would have been entitled had all amounts awarded or granted to the Participant,
vested or matured, under any stock appreciation right, incentive compensation,
and bonus plans, which are adopted after the effective date of the Participant’s
Agreement and in which the Participant participates immediately prior to the
Relevant Date, including but not limited to any substitute plans adopted prior
to the Relevant Date (or any successor or additional plan), which had not vested
or matured as of the date of Separation from Service and will not vest or mature
as a result of the Participant’s Separation from Service, such payment to be
determined as though such award or grant had vested or matured on the date of
termination of the Participant’s employment;

 

-10-



--------------------------------------------------------------------------------

(e) 401(k) and Profit Sharing Plan. A lump sum amount equal to (a) in the case
of a Tier I Participant, the Participant’s maximum matching contribution and an
assumed 3% profit sharing contribution under the Kimberly-Clark Corporation
401(k) and Profit Sharing Plan (or any successor or additional plans) and the
Kimberly-Clark Corporation Retirement Contribution Excess Benefit Program (or
any successor or additional plans) (individually the “EBP” and collectively, the
“401(k) and Profit Sharing Plan”) to which the Participant would have been
entitled if he had remained employed by the Corporation for the Severance Period
at the rate of annual compensation specified in Section 5(a) above except that
the Annual Bonus Amount shall be treated as earned for the year in which
separation occurred and the balance of the Severance Period and no award
actually earned in, and paid for, the year in which termination occurred shall
be considered, plus (b) for all Participants, the excess of (I) the benefits
under the 401(k) and Profit Sharing Plan to which the Participant would be
entitled if the Participant were fully vested in all of his or her benefits
under the 401(k) and Profit Sharing Plan at the date of Separation from Service,
over (II) the value of the benefits to which the Participant is actually
entitled at the date of termination of employment, based upon the value of the
Participant’s account as of the most recent valuation date before the date of
the Qualified Termination of Employment. Notwithstanding anything in Section 5
to the contrary, any amounts under subsection (b) of this subparagraph which are
payable due to amounts the Participant would have been entitled under the EBP
shall be payable at the date such amount would have been payable if the
Participant were entitled to this amount under the terms of the EBP; and

(f) Medical and Dental Benefits. A lump sum amount equal to (a) the amount of
the monthly premiums that the Participant would be required to pay, if he or she
elected “COBRA” continuation coverage under the medical and dental plans of the
Corporation in which the Participant was participating immediately before the
Qualified Termination of Employment, based upon the premium rates in effect as
of the date of the Qualified Termination of Employment, times (b) for a Tier I
Participant, 24, and for a Tier II Participant, 12.

 

-11-



--------------------------------------------------------------------------------

6. Other Terms and Conditions. The Agreement to be entered into pursuant to this
Plan shall contain such other terms, provisions and conditions not inconsistent
with this Plan as shall be determined by the Committee. Where appearing in this
Plan or the Agreement, the masculine shall include the feminine and the plural
shall include the singular, unless the context clearly indicates otherwise.

7. Non-Assignability. Each Participant’s rights under this Plan shall be
non-transferable except by will or by the laws of descent and distribution.

8. Unfunded Plan. The Plan shall be unfunded. Neither the Corporation nor the
Board shall be required to segregate any assets that may at any time be
represented by benefits under the Plan. Neither the Corporation nor the Board
shall be deemed to be a trustee of any amounts to be paid under the Plan. Any
liability of the Corporation to any Participant with respect to any benefit
shall be based solely upon any contractual obligations created by the Plan and
the Agreement; no such obligation shall be deemed to be secured by any pledge or
any encumbrance on any property of the Corporation.

9. Certain Reduction of Payments by the Corporation when Payments Do Not Exceed
110% of the Safe Harbor Amount.

(a) This Section 9 shall only be applicable if it shall be determined that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount.
Anything in this Plan to the contrary notwithstanding, in the event Deloitte &
Touche LLP or such other certified public accounting firm designated by the
Corporation (the “Accounting Firm”) shall determine that receipt of all Payments
would subject a Participant, other than a Participant entitled to a Gross-Up
Payment under Section 10 below, to tax under Section 4999 of the Code, it shall
determine whether some amount of Separation Payments would meet the definition
of a “Reduced Amount.” If the Accounting Firm determines that there is a Reduced
Amount, the aggregate Separation Payments shall be reduced to such Reduced
Amount. All fees payable to the Accounting Firm with respect to this Section 9
shall be paid solely by the Corporation.

(b) If the Accounting Firm determines that aggregate Separation Payments should
be reduced to the Reduced Amount, the Corporation shall promptly give the
Participant notice to that effect and a copy of the detailed calculation
thereof, and the Participant may then elect, in his or her sole discretion,
which and how much of the Separation Payments that are not required to meet the
requirements of Section 409A of the Code and the regulations promulgated

 

-12-



--------------------------------------------------------------------------------

thereunder shall be eliminated or reduced (as long as after such election the
Value of the aggregate Separation Payments equals the Reduced Amount), and shall
advise the Corporation in writing of his or her election within ten days of his
receipt of notice. If no such election is made by the Participant within such
ten-day period, the Corporation may elect which of such Separation Payments that
are not required to meet the requirements of Section 409A of the Code and the
regulations promulgated thereunder shall be eliminated or reduced (as long as
after such election the Value of the aggregate Separation Payments equals the
Reduced Amount) and shall notify the Participant promptly of such election. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Corporation and the Participant and shall be made as promptly as
practicable following such determination, the Corporation shall pay to or
distribute for the benefit of the Participant such Separation Payments as are
then due to the Participant under Section 5 of this Plan and shall promptly pay
to or distribute for the benefit of the Participant in the future such
Separation Payments as become due to the Participant under this Plan.
Notwithstanding the prior sentence, such determination by the Accounting Firm
shall be made within 60 days, and the payment by the Corporation shall be made
within 90 days, of the later of a Separation from Service of the Executive or
the date of the Change of Control.

(c) While it is the intention of the Corporation to reduce the amounts payable
or distributable to a Participant hereunder only if the aggregate Net After Tax
Receipts to the Participant would thereby be increased, as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of a Participant pursuant to this Plan which should not have been so
paid or distributed (“Overpayment”) or that additional amounts which will have
not been paid or distributed by the Corporation to or for the benefit of a
Participant pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Participant which the
Accounting Firm believes has a high probability of success, any such benefit of
a Participant shall be treated for all

 

-13-



--------------------------------------------------------------------------------

purposes as a loan to the Participant which the Participant shall repay to the
Corporation together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no such loan shall be
deemed to have been made and no amount shall be payable by a Participant to the
Corporation if and to the extent such deemed loan and payment would not either
reduce the amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Participant
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. Notwithstanding anything in this Plan or any
Agreement to the contrary, the payment will be conditioned upon the Overpayment
or Underpayment meeting the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

10. Certain Additional Payments by the Corporation to Participants.

(a) Anything in this Plan or any Agreement to the contrary notwithstanding and
except as set forth in this paragraph, in the event that it shall be determined
that any Payment to a Participant would be subject to the Excise Tax, then the
Participant shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Participant of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that the Participant would (absent this
sentence) be entitled to the Gross-Up Payment, but that the Parachute Value of
all Payments does not exceed 110% of the Safe Harbor Amount, then no Gross-Up
Payment shall be made to the Participant and the provisions of Section 9 of this
Plan shall apply to that Participant. The Corporation’s obligation to make
Gross-Up Payments under this Section 10 shall not be conditioned upon the
Participant’s Separation from Service.

 

-14-



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by the Accounting Firm. The
Accounting Firm shall provide detailed supporting calculations both to the
Corporation and the Participant within 15 business days of the receipt of notice
from the Participant that there has been a Payment or such earlier time as is
requested by the Corporation. All fees and expenses of the Accounting Firm shall
be borne solely by the Corporation. Any Gross-Up Payment, as determined pursuant
to this Section 10 (including any Underpayment under this subsection (b) and any
payment under subsection (c), shall be paid by the Corporation to or for the
benefit of the applicable Participant by the end of the year following the year
in which the Participant remits the related taxes, or, in the case of reimbursed
audit or litigation expenses, by the end of the year following the years the
taxes are remitted or, if no taxes are remitted, the end of the year following
the year the audit, settlement, or litigation is finally completed or resolved.
Any determination by the Accounting Firm shall be binding upon the Corporation
and the Participant. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Corporation should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Corporation exhausts its remedies pursuant to Section 10(c) and the Participant
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Participant on the later of the date of such determination or after the date
payments are due under Section 5 of this Plan.

(c) Each Participant shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Participant is
informed in writing of such claim. The Participant shall apprise the Corporation
of the nature of such claim and the date on which such claim is requested to be

 

-15-



--------------------------------------------------------------------------------

paid. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant gives such notice to
the Corporation (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Corporation notifies the
Participant in writing prior to the expiration of such period that the
Corporation desires to contest such claim, the Participant shall:

 

  (1) give the Corporation any information reasonably requested by the
Corporation relating to such claim,

 

  (2) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

 

  (3) cooperate with the Corporation in good faith in order effectively to
contest such claim, and

 

  (4) permit the Corporation to participate in any proceedings relating to such
claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation of the foregoing provisions of this
Section 10(c), the Corporation shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Participant and direct the Participant to sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that, if the Corporation directs
the Participant to pay such claim and directs the Participant to sue for a
refund, the Corporation shall indemnify and hold the Participant harmless, on an

 

-16-



--------------------------------------------------------------------------------

after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Participant with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Participant shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by a Participant of a Gross-Up Payment or payment by
the Corporation of an amount on the Participant’s behalf pursuant to
Section 10(c), the Participant becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, the Participant shall (subject to the Corporation’s complying
with the requirements of Section 10(c), if applicable) promptly pay to the
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after payment by the
Corporation of an amount on the Participant’s behalf pursuant to Section 10(c),
a determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Participant
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such payment
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

(e) Notwithstanding any other provision of this Plan, the Corporation may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of a Participant, all or
any portion of any Gross-Up Payment, and by signing an Agreement, the
Participant shall consent to such withholding.

11. No Duty to Mitigate. In no event shall any Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not the Participant obtains other
employment.

 

-17-



--------------------------------------------------------------------------------

12. Termination and Amendment of this Plan. The Committee shall have power at
any time, in its discretion, to amend, abandon or terminate this Plan, in whole
or in part; except that no amendment, abandonment or termination shall impair or
abridge the obligations of the Corporation under any Agreements previously
entered into pursuant to this Plan except as expressly permitted by the terms of
such Agreements.

13. Successors. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Plan and the Agreements in the same manner and to the same extent
that the Corporation would be required to perform them if no such succession had
taken place.

14. Effective Date. This amended and restated Plan shall become effective on
December 31, 2009.

 

-18-



--------------------------------------------------------------------------------

Exhibit A

Tier I Agreement

KIMBERLY-CLARK CORPORATION

Executive Severance Agreement

As of December 31, 2009

AGREEMENT made effective as of the 31st day of December 2009 between
KIMBERLY-CLARK CORPORATION, a Delaware corporation, and                     
(the “Executive”).

W I T N E S S E T H:

WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Executive Severance Plan (the “Plan”); and

WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and

WHEREAS, should the Corporation receive or learn of any proposal by or from a
third person concerning a possible business combination with, or acquisition of
equity securities of, the Corporation, or should the Corporation otherwise
consider or pursue a transaction that could lead to a change of control, the
Committee believes it imperative that the Corporation and the Board be able to
rely upon the Executive to continue in the Executive’s position, and that they
be able to receive and rely upon the Executive’s advice, if they request it, as
to the best interests of the Corporation and its stockholders, without concern
that the Executive might be distracted by the personal uncertainties and risks
created by such a possibility; and

WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;



--------------------------------------------------------------------------------

NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows:

In the event a third person, in order to effect a Change of Control (as
hereinafter defined), begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps, or in the event the Corporation considers
taking, or decides to take, steps that are expected to lead to a Change of
Control, the Executive agrees that the Executive will not voluntarily leave the
employ of the Corporation, and will render the services contemplated in the
recitals to this Agreement and the Plan, until the efforts by the third party or
the Corporation to effect a Change of Control are abandoned or until a Change of
Control has occurred.

A. Lump-Sum Cash Payment. In the event of a Qualified Termination of Employment
(as hereinafter defined) the Corporation will pay to the Executive, as
compensation for services rendered to the Corporation a lump-sum cash amount or
amounts (subject to any applicable payroll or other taxes required to be
withheld) calculated by adding the amounts specified in subparagraphs
(i) through (viii) below, such payments to be made within 10 day following the
later of the date of Separation from Service or the date of the Change of
Control, except to the extent not yet calculable, in which case such portions
shall be paid as soon as practicable following the ability to calculate the
amount. Notwithstanding the foregoing, except as provided in Paragraphs E and F,
all amounts payable under the terms of this plan shall be payable no later than
March 15 of the year following the later of the date of Separation from Service
or the date of the Change of Control. Notwithstanding anything in this Paragraph
A to the contrary, any amounts which are payable due to amounts the Executive
would have been entitled under a deferred compensation plan required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder, such amounts shall be payable at the date it would have been payable
if the Executive were entitled to this amount under the terms of the deferred
compensation plan.

(i) Salary plus Incentive Compensation. A lump sum amount equal to two times the
sum of (a) the Executive’s annual base salary at the rate in effect immediately
prior to the Relevant Date or, if higher, immediately before the Qualified
Termination of Employment and (b) the Annual Bonus Amount;

 

- 2 -



--------------------------------------------------------------------------------

(ii) Equity Participation Plan - Option Shares (a) Except with respect to
incentive stock options outstanding at the effective date of the Executive’s
Agreement for which the Option Price is lower than the Fair Market Value of the
Stock at such date, all stock options that were granted to the Executive under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Executive shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (b) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Executive’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the separation of the Executive’s service, a
lump sum amount equal to the excess of (I) the aggregate Fair Market Value on
the date of separation of the shares of common stock of the Corporation or other
equity security then subject to such Incentive Stock Options over (II) the
aggregate option price for such shares or other equity security;

(iii) Restricted Stock. A lump sum amount equal to the sum of (i) with respect
to restricted shares and/or restricted share units granted to the Executive
under any of the Equity Plans that were outstanding but not vested on the
Relevant Date, where such vesting of restricted shares and/or restricted share
units was not determined by the attainment of performance goals, and which are
forfeited as a result of the separation of the Executive’s service, an amount
equal to the Fair Market Value of an equivalent number of shares of common stock
of the Corporation (or such other equity security into which the restricted
shares and/or restricted share units has been converted) on the date of
separation of service, (ii) in the event the number of restricted shares and/or
restricted share units was to be determined by the attainment of performance
goals according to a schedule determined by the Committee, with respect to a
grant prior to 2010, with a performance period starting on or before January 1,
2009, an amount equal to the Fair Market Value of the number of shares that
shall be considered to vest based on the greater of the target level established
or the number of shares which would have vested based on the attainment of the
Performance Goal as of the

 

- 3 -



--------------------------------------------------------------------------------

end of the prior year, and (iii) an amount equal to the Average PRSU Payout
multiplied by the number of annual PRSU grants with a performance period
starting after January 1, 2009 which are forfeited due to the Qualified
Termination of Employment. With respect to any grants with a performance period
starting after January 1, 2009 the forfeited restricted shares and/or restricted
share units determined by the attainment of performance goals according to a
schedule determined by the Committee will not be paid. For purposes of this
subsection (c) the Average PRSU Payout shall mean the three year average of the
dollar amount of the restricted shares and/or restricted share units determined
by the attainment of performance goals (the “PRSU’s”) awards paid to the
Executive under the Equity Plans, or any successor or additional plan. The three
year average of the PRSU’s paid to the Executive will be determined based on the
higher of two dollar amount averages computed during alternative three year
periods consisting of either (i) the year in which the Relevant Date occurred
(or, if the award is not yet paid as of the Relevant Date, for the preceding
year) and the two preceding years or, (ii) the year of the Qualified Termination
of Employment (or, if the award is not yet paid as of the Qualified Termination
of Employment, for the preceding year) and the two preceding years. If an
Executive has been paid less than three years of PRSU’s the three year average
of the PRSU’s paid to the Executive will be determined based on the average
dollar amount of the PRSU’s paid in prior years to the Executive under the
Equity Plans, or any successor or additional plan. If an Executive has not
received any prior payment of PRSU’s, the Average PRSU Payout under the Equity
Plans, or any successor or additional plan, will be determined as follows:

(1) For an Executive classified at the Corporation’s Grade 1 through 4 level, as
defined by the Corporation’s compensation department, the Average PRSU Payout
shall be calculated based on the prior three year average dollar amount of the
PRSU’s paid to other employees at the same grade level.

(2) For an Executive at GSLT level (except for the Chief Executive Officer of
the Corporation), the Average PRSU Payout shall be calculated based on the prior
three year average dollar amount of the PRSU’s paid to Executives at GSLT level.

 

- 4 -



--------------------------------------------------------------------------------

(3) For the Chief Executive Officer of the Corporation, the Average PRSU Payout
shall be calculated based on the prior three year average dollar amount of the
PRSU’s paid to the previous Chief Executive Officer(s) of the Corporation.

Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the definition of performance based compensation
under section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder);

(iv) Successor or Additional Stock Appreciation Right, Incentive Compensation,
and Bonus Plan. A lump sum amount equal to the payment to which the Executive
would have been entitled had all amounts awarded or granted to the Executive,
vested or matured, under any stock appreciation right, incentive compensation,
and bonus plans, which are adopted after the effective date of the Executive’s
Agreement and in which the Executive participates immediately prior to the
Relevant Date, including but not limited to any substitute plans adopted prior
to the Relevant Date (or any successor or additional plan), which had not vested
or matured as of the date of separation of service and will not vest or mature
as a result of the separation of the Executive’s service, such payment to be
determined as though such award or grant had vested or matured on the date of
separation of the Executive’s service;

(v) 401(k) and Profit Sharing Plan. A lump sum amount equal to (a) the
Executive’s maximum matching contribution and an assumed 3% profit sharing
contribution under the Kimberly-Clark Corporation 401(k) and Profit Sharing Plan
(or any successor or additional plans) and the Kimberly-Clark Corporation
Retirement Contribution Excess Benefit Program (or any successor or additional
plans) (individually the “EBP” and collectively, the “401(k) and Profit Sharing
Plan”) to which the Executive would have been entitled if he had remained
employed by the Corporation for the Severance Period at the rate of annual
compensation specified in subparagraph (i) of Paragraph A above except that the
Annual Bonus Amount shall be treated as earned for the year in which separation
of service occurred and the balance of the Severance Period and no award
actually earned in, and paid for, the year in which separation of service
occurred shall be considered, plus (b) the excess of (I) the benefits under the
401(k) and Profit

 

- 5 -



--------------------------------------------------------------------------------

Sharing Plan to which the Executive would be entitled if the Executive were
fully vested in all of his or her benefits under the 401(k) and Profit Sharing
at the date of separation of service, over (II) the value of the benefits to
which the Executive is actually entitled at the date of separation of service,
based upon the value of the Executive’s account as of the most recent valuation
date before the date of the Qualified Termination of Employment. Notwithstanding
anything in the Paragraph A to the contrary, any amounts under subsection (b) of
this subparagraph which are payable due to amounts the Executive would have been
entitled under the EBP shall be payable at the date such amount would have been
payable if the Executive were entitled to this amount under the terms of the
EBP; and

(vi) Medical and Dental Benefits. A lump sum amount equal to (a) the amount of
the monthly premiums that the Executive would be required to pay, if he or she
elected “COBRA” continuation coverage under the medical and dental plans of the
Corporation in which the Executive was participating immediately before the
Qualified Termination of Employment, based upon the premium rates in effect as
of the date of the Qualified Termination of Employment, times (b) 24.

B. Other Matters.

(i) Severance Pay Plan Payments. In the event of a Qualified Termination of
Employment, the Executive shall not be entitled to receive any severance
benefits that would otherwise be available to the Executive under the
Kimberly-Clark Corporation Severance Pay Plan (or any successor or additional
plan), or any other severance program sponsored by the Corporation and/or any of
its Subsidiaries.

(ii) Participation in Employee Benefit Plans. The Executive’s participation in
savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement

 

- 6 -



--------------------------------------------------------------------------------

shall be deemed to entitle the Executive to any rights, or to payments under
this Agreement, with respect to any employee benefit plan which the Executive
was not a participant prior to a Qualified Termination of Employment.

(iii) Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.

(iv) No Guarantee of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Corporation or any of its
Subsidiaries and the rights of the Corporation and its Subsidiaries to terminate
the employment of the Executive shall continue as fully as if this Agreement
were not in effect; provided that any Qualified Termination of Employment shall
entitle the Executive to the benefits herein provided.

C. Definition of Change of Control. For the purpose of this Agreement, a “Change
of Control” shall be deemed to have taken place upon the first of the following
to occur after the date of this Agreement: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of the Corporation having 30% or more of the total number of
votes that may be cast for the election of directors of the Corporation; or
(ii) as the result of any cash tender or exchange offer, merger or other
business combination, sale of assets or contested election, or any combination
of the foregoing transactions (a “Transaction”), the persons who were directors
of the Corporation before the Transaction shall cease to constitute a majority
of the Board of Directors of the Corporation or any successor to the
Corporation.

D. Definition of Subsidiary. For purposes of this Agreement, a “Subsidiary”
shall mean any domestic or foreign corporation at least twenty percent (20%) of
whose shares normally entitled to vote in electing directors is owned directly
or indirectly by the Corporation or by other Subsidiaries, provided, however,
that “at least fifty percent (50%)” shall replace “at least twenty percent
(20%)” where there is not a legitimate business criteria for using such lower
percentage.

E. Certain Reduction of Payments by the Corporation when Payments Do Not Exceed
110% of the Safe Harbor Amount.

(i) This Paragraph E shall only be applicable if it shall be determined that the
Parachute Value of all Payments does not exceed 110% of the Safe

 

- 7 -



--------------------------------------------------------------------------------

Harbor Amount. If the Executive is not entitled to a Gross-Up Payment pursuant
to Paragraph F below, then anything in this Agreement to the contrary
notwithstanding, in the event Deloitte & Touche LLP or such other certified
public accounting firm designated by the Corporation (the “Accounting Firm”)
shall determine that receipt of all Payments would subject the Executive to tax
under Section 4999 of the Code, it shall determine whether some amount of
Separation Payments would meet the definition of a “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, the aggregate
Separation Payment shall be reduced to such Reduced Amount. All fees payable to
the Accounting Firm with respect to this Paragraph E shall be paid solely by the
Corporation.

(ii) If the Accounting Firm determines that aggregate Separation Payments should
be reduced to the Reduced Amount, the Corporation shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof,
and the Executive may then elect, in the Executive’s sole discretion, which and
how much of the Separation Payments that are not required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder shall be eliminated or reduced (as long as after such election the
Value of the aggregate Separation Payments equals the Reduced Amount), and shall
advise the Corporation in writing of the Executive’s election within ten days of
the Executive’s receipt of notice. If no such election is made by the Executive
within such ten-day period, the Corporation may elect which of such Separation
Payments that are not required to meet the requirements of Section 409A of the
Code and the regulations promulgated thereunder shall be eliminated or reduced
(as long as after such election the Value of the aggregate Separation Payments
equals the Reduced Amount) and shall notify the Executive promptly of such
election. All determinations made by the Accounting Firm under this paragraph
shall be binding upon the Corporation and the Executive, and as promptly as
practicable following such determination the Corporation shall pay to or
distribute for the benefit of the Executive such Separation Payments as are then
due to the Executive under this Agreement, and shall promptly pay to or
distribute for the benefit of the Executive in the future such Separation
Payments as become due to the Executive under this Agreement. Notwithstanding
the prior sentence, such determination by the Accounting Firm shall be made
within 60

 

- 8 -



--------------------------------------------------------------------------------

days, and the payment by the Corporation shall be made within 90 days, of the
later of a Separation from Service of the Executive or the date of the Change of
Control. While it is the intention of the Corporation to reduce the amounts
payable or distributable to the Executive hereunder only if the aggregate Net
After Tax Receipts to the Executive would thereby be increased as a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement which should not have been
so paid or distributed (“Overpayment”), or that additional amounts which will
have not been paid or distributed by the Corporation to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Executive which the
Accounting Firm believes has a high probability of success, any such benefit of
the Executive shall be treated for all purposes as a loan to the Executive which
the Executive shall repay to the Corporation, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Executive to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code, or
generate a refund of such taxes. In the event the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Corporation to
or for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Notwithstanding
anything in this Agreement to the contrary payment will be conditioned upon the
Overpayment or Underpayment meeting the requirements of Section 409A of the Code
and the regulations promulgated thereunder.

 

- 9 -



--------------------------------------------------------------------------------

F. Certain Additional Payments by the Corporation when Payments Exceed 110% of
the Safe Harbor Amount.

(i) Anything in this Agreement to the contrary notwithstanding and except as set
forth in this paragraph, in the event that it shall be determined that any
Payment to the Executive would be subject to the Excise Tax, then the Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this subparagraph
(i) of Paragraph F, if it shall be determined that the Executive would (absent
this sentence) be entitled to the Gross-Up Payment, but that the Parachute Value
of all Payments does not exceed 110% of the Safe Harbor Amount, then no Gross-Up
Payment shall be made to the Executive and the provisions of Paragraph E above
shall apply to that Executive. The Corporation’s obligation to make Gross-Up
Payments under this Paragraph F shall not be conditioned upon the Executive’s
Separation from Service.

(ii) Subject to the provisions of subparagraph (iii) of Paragraph F, all
determinations required to be made under this Paragraph F, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Accounting Firm. The Accounting Firm shall provide detailed supporting
calculations both to the Corporation and the Executive within 15 business days
of the receipt of notice from the Executive that there has been a Payment or
such earlier time as is requested by the Corporation. All fees and expenses of
the Accounting Firm shall be borne solely by the Corporation. Any Gross-Up
Payment, as determined pursuant to this Paragraph F (including any Underpayment
under this subparagraph (ii) and any payment under subparagraph (iii), shall be
paid by the Corporation to or for the benefit of the Executive by the end of the
year following the year in which the Executive remits the related taxes or, in
the case of reimbursed audit or litigation expenses, by the end of the

 

- 10 -



--------------------------------------------------------------------------------

year following the years the taxes are remitted or, if no taxes are remitted,
the end of the year following the year the audit, settlement, or litigation is
finally completed or resolved. Any determination by the Accounting Firm shall be
binding upon the Corporation and the Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Corporation should have been made
(an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Corporation exhausts its remedies pursuant to
subparagraph (iii) of Paragraph F and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive on the
later of the date of such determination or after the date payments are due under
Paragraph A of this Agreement.

(iii) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Executive gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Corporation notifies the Executive in
writing prior to the expiration of such period that the Corporation desires to
contest such claim, the Executive shall:

 

  (1) give the Corporation any information reasonably requested by the
Corporation relating to such claim,

 

  (2) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

 

- 11 -



--------------------------------------------------------------------------------

  (3) cooperate with the Corporation in good faith in order effectively to
contest such claim, and

 

  (4) permit the Corporation to participate in any proceedings relating to such
claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation of the foregoing provisions of this
subparagraph (iii) of Paragraph F, the Corporation shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of the Executive and direct the Executive to sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that, if the
Corporation directs the Executive to pay such claim and directs the Executive to
sue for a refund, the Corporation shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such payment or with respect to
any imputed income in connection with such payment; and provided, further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

 

- 12 -



--------------------------------------------------------------------------------

(iv) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Corporation of an amount on the Executive’s behalf pursuant to subparagraph
(iii) of this Paragraph F, the Executive becomes entitled to receive any refund
with respect to the Excise Tax to which such Gross-Up Payment relates or with
respect to such claim, the Executive shall (subject to the Corporation’s
complying with the requirements of subparagraph (iii) of this Paragraph F, if
applicable) promptly pay to the Corporation the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after payment by the Corporation of an amount on the Executive’s behalf pursuant
to subparagraph (iii) of this Paragraph F, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(v) Notwithstanding any other provision of this Plan, the Corporation may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and by signing this Agreement, the
Executive consents to such withholding.

G. Definitions.

(i)Annual Bonus Amount: The three year average of the annual awards paid to the
Executive under the Kimberly-Clark Corporation Executive Officer Achievement
Award Program or the Kimberly-Clark Corporation Management Achievement Award
Program, as applicable, or any successor or additional plan (the “Bonus
Program”). The three year average of the annual awards paid to the Executive
will be determined based on the higher of the three year period consisting of
either (i) the year in which the Relevant Date occurred (or, if the bonus is not
yet paid as of the Relevant Date, for the preceding year) and the two preceding
years or, (ii) the year of the Qualified Termination of Employment (or, if the
bonus is not yet paid as of the Qualified Termination of Employment, for the
preceding year) and the two preceding years. If an Executive has been paid less
than three years of annual awards the Annual Bonus Amount will be determined

 

- 13 -



--------------------------------------------------------------------------------

based on the average dollar amount of the annual awards paid in prior years to
the Executive under the Bonus Program. If an Executive has not received any
prior payment of annual awards, the Annual Bonus Amount under the Bonus Program
will be determined as follows:

(1) For an Executive classified at the Corporation’s Grade 1 through 4 level,
the Annual Bonus Amount shall be based on the average dollar amount of the
annual awards paid over the three year period to other employees at the same
grade level.

(2) For an Executive at GSLT level (except for the Chief Executive Officer of
the Corporation), the Annual Bonus Amount shall be based on the average dollar
amount of the annual awards paid over the three year period to Executives at
GSLT level.

(3) For the Chief Executive Officer of the Corporation, the Annual Bonus Amount
shall be based on the average dollar amount of the annual awards paid over a
three year period to the previous Chief Executive Officer(s) of the Corporation.

Notwithstanding anything in this Agreement to the contrary, this definition may
be amended at the discretion of the Committee consistent with any amendment of
the definition of Annual Bonus Amount under the Plan to allow any amounts
payable by the Corporation to comply with the definition of performance based
compensation under section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder).

 

  (ii) Board: The Board of Directors of the Corporation.

 

  (iii) Cause: The term “Cause” shall mean any of the following:

(a) the commission by the Executive of a felony;

(b) the Executive’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or

 

- 14 -



--------------------------------------------------------------------------------

(c) the refusal or failure by the Executive to act in accordance with any lawful
directive or order of the Corporation, or an act or failure to act by the
Executive which is in bad faith and which is detrimental to the Corporation.

(iv) Code: The Internal Revenue Code of 1986, as amended.

(v) Committee: The Management Development and Compensation Committee of the
Board of Directors of the Corporation.

(vi) Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes this Plan and the Agreements pursuant to Paragraph H.(v) below.

(vii) Equity Plans: The Kimberly-Clark Corporation 2001 Equity Participation
Plan, the Kimberly-Clark Corporation 1999 Restricted Stock Plan, the
Kimberly-Clark Corporation 1992 Equity Participation Plan, and any successor or
additional plans under which the Executive receives stock options, restricted
stock or other equity-based compensation.

(viii) Excise Tax: The excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.

(ix) Fair Market Value: With respect to any publicly traded equity security, the
reported closing price of such security on the relevant date as reported on the
composite list used by The Wall Street Journal for reporting stock prices, or,
if no such sale shall have been made on that day, on the last preceding day on
which there was such a sale; and with respect to any other property, the fair
market value thereof as determined by the Committee in good faith.

(x) Good Reason: Termination by the Executive for “Good Reason” shall mean the
separation from service during the two year time period following the initial
existence (without the Executive’s express written consent) of any one of the
following conditions:

 

  (a) A material diminution in the Executive’s base compensation.

 

  (b) A material diminution in the Executive’s authority, duties, or
responsibilities.

 

  (c)

A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

 

- 15 -



--------------------------------------------------------------------------------

 

including a requirement that a Executive report to a corporate officer or
employee instead of reporting directly to the board of directors of the
Corporation.

 

  (d) A material diminution in the budget over which the Executive retains
authority.

 

  (e) A material change in the geographic location at which the Executive must
perform the services.

 

  (f) Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Executive provides services.

The Executive must provide notice to the Corporation of the existence of any of
the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

(xi) Net After Tax Receipt: The Value of a Payment, net of all taxes imposed on
the Executive with respect thereto under Sections 1 and 4999 of the Code,
determined by applying the highest marginal rate under Section 1 of the Code
which applied to the Executive’s taxable income for the immediately preceding
taxable year.

(xii) Parachute Value: With respect to a Payment, the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

 

- 16 -



--------------------------------------------------------------------------------

(xiii) Qualified Termination of Employment: The separation of the Executive’s
service with the Corporation and/or its Subsidiaries either (i) within the two
(2) year period following a Change of Control of the Corporation (A) by the
Corporation without Cause or, (B) by the Executive with Good Reason, or (ii) by
the Corporation without Cause before a Change of Control, if a Change of Control
occurs within one year after such Separation from Service and it is reasonably
demonstrated by the Executive that such Separation from Service was at the
request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control. A transfer of employment for administrative purposes among
the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the Executive shall have the right to terminate employment for Good Reason and
such separation shall be a Qualified Termination of Employment.

(xiv) Reduced Amount: The greatest aggregate amount of Separation Payments which
(a) is less than the sum of all Separation Payments and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the Executive were paid the sum of all Separation
Payments.

(xv) Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.

(xvi) Safe Harbor Amount: The portion of the payment to or for the benefit of an
Executive that does not constitute an “excess parachute payment for purposes of
Section 280G of the Code.

(xvii) Separation from Service. Termination of employment with the Corporation
or a Subsidiary. A Separation from Service will be deemed to have occurred if
the Executive’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).

 

- 17 -



--------------------------------------------------------------------------------

(xviii) Separation Payment: A Payment paid or payable to the Executive pursuant
to this Plan or an Agreement.

(xix) Severance Period: The period of two years beginning on the date of the
Qualified Termination of Employment.

(xx) Value: With respect to a Payment, the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

H. General.

(i) No Duty to Mitigate. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not the Executive obtains other
employment.

(ii) Indemnification. If litigation shall be brought to enforce or interpret any
provision contained herein, the Corporation hereby agrees to indemnify the
Executive for the Executive’s reasonable attorney’s fees and disbursements
incurred in such litigation, and hereby agrees to pay prejudgment interest on
any money judgment obtained by the Executive calculated at Citibank’s (or any
successor entity) prime rate of interest in effect from time to time from the
date that payment(s) to the Executive should have been made under this
Agreement. The reimbursement of an attorney’s fees and disbursements incurred in
such litigation will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

(iii) Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand. Except as expressly provided herein, the Corporation waives all rights
which it may now have or may hereafter have conferred upon it,

 

- 18 -



--------------------------------------------------------------------------------

by statute or otherwise, to terminate, cancel or rescind this Agreement in whole
or in part. Each and every payment made hereunder by the Corporation shall be
final and the Corporation will not seek to recover all or any part of such
payment from the Executive or from whosoever may be entitled thereto, for any
reason whatsoever.

(iv) Unfunded Obligation. The obligation of the Corporation under this Agreement
shall be unfunded. The Corporation shall not be required to segregate any assets
that may at any time be represented by benefits under this Agreement. The
Corporation shall not be deemed to be a trustee of any amounts to be paid under
this Agreement. Any liability of the Corporation to the Executive with respect
to any benefit shall be based solely upon any contractual obligations created
hereunder; no such obligation shall be deemed to be secured by any pledge or any
encumbrance on any property of the Corporation.

(v) Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s estate, and the Corporation and any successor
of the Corporation, but neither this Agreement nor any rights arising hereunder
may be assigned or pledged by the Executive. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.

(vi) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(vii) Controlling Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Delaware. Where appearing
in this Agreement, the masculine shall include the feminine and the plural shall
include the singular, unless the context clearly indicates otherwise.

 

- 19 -



--------------------------------------------------------------------------------

(viii) Entire Agreement. The Executive and the Corporation acknowledge that upon
its effective date, this Agreement supersedes any and all prior agreements
between the Executive and the Corporation under the Plan as in effect at this
time or at any prior time. From and after the Relevant Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to severance pay and benefits. Notwithstanding
the foregoing, any previously executed noncompetition agreement shall continue
in effect following the execution of this Agreement and the Relevant Date.

(ix) Termination. This Agreement shall terminate on the third anniversary of the
date hereof unless either (1) a Change of Control occurs on or before such third
anniversary or (2) the Committee determines to extend this Agreement for an
additional three-year term or such shorter period as it determines to be
appropriate. Notwithstanding the foregoing, if at the time when this Agreement
would otherwise terminate, a third party has taken steps reasonably calculated
to effect a Change of Control or a Change of Control is otherwise under
consideration, then this Agreement shall automatically continue in effect until
(A) a Change of Control occurs, in which event this Agreement shall thereafter
remain in effect in accordance with its terms, or (B) the Board makes a good
faith determination that in its opinion, the efforts by the third party or the
Corporation to effect a Change of Control have been abandoned, at which time the
Agreement shall terminate unless it is extended pursuant to clause (2) of the
preceding sentence.

IN WITNESS WHEREOF, the parties have executed this Agreement on the      day
of            , 20    .

 

 

Executive KIMBERLY-CLARK CORPORATION By:  

 

 

- 20 -



--------------------------------------------------------------------------------

Exhibit B

Tier II Agreement

KIMBERLY-CLARK CORPORATION

Executive Severance Agreement

As of December 31, 2009

AGREEMENT made effective as of the 31st day of December 2009 between
KIMBERLY-CLARK CORPORATION, a Delaware corporation, and                     (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Executive Severance Plan (the “Plan”); and

WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and

WHEREAS, should the Corporation receive or learn of any proposal by or from a
third person concerning a possible business combination with, or acquisition of
equity securities of, the Corporation, or should the Corporation otherwise
consider or pursue a transaction that could lead to a change of control, the
Committee believes it imperative that the Corporation and the Board be able to
rely upon the Executive to continue in the Executive’s position, and that they
be able to receive and rely upon the Executive’s advice, if they request it, as
to the best interests of the Corporation and its stockholders, without concern
that the Executive might be distracted by the personal uncertainties and risks
created by such a possibility; and

WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;



--------------------------------------------------------------------------------

NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows:

In the event a third person, in order to effect a Change of Control (as
hereinafter defined), begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps, or in the event the Corporation considers
taking, or decides to take, steps that are expected to lead to a Change of
Control, the Executive agrees that the Executive will not voluntarily leave the
employ of the Corporation, and will render the services contemplated in the
recitals to this Agreement and the Plan, until the efforts by the third party or
the Corporation to effect a Change of Control are abandoned or until a Change of
Control has occurred.

A. Lump-Sum Cash Payment. In the event of a Qualified Termination of Employment
(as hereinafter defined) the Corporation will pay to the Executive, as
compensation for services rendered to the Corporation a lump-sum cash amount or
amounts (subject to any applicable payroll or other taxes required to be
withheld) calculated by adding the amounts specified in subparagraphs
(i) through (viii) below, such payments to be made within 10 day following the
later of the date of Separation from Service or the date of the Change of
Control, except to the extent not yet calculable, in which case such portions
shall be paid as soon as practicable following the ability to calculate the
amount. Notwithstanding the foregoing, except as provided in Paragraphs E and F,
all amounts payable under the terms of this plan shall be payable no later than
March 15 of the year following the later of the date of Separation from Service
or the date of the Change of Control. Notwithstanding anything in this Paragraph
A to the contrary, any amounts which are payable due to amounts the Executive
would have been entitled under a deferred compensation plan required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder, such amounts shall be payable at the date it would have been payable
if the Executive were entitled to this amount under the terms of the deferred
compensation plan.

(i) Salary plus Incentive Compensation. A lump sum amount equal to the sum of
(a) the Executive’s annual base salary at the rate in effect immediately prior
to the Relevant Date or, if higher, immediately before the Qualified Termination
of Employment and (b) the Annual Bonus Amount;

 

- 2 -



--------------------------------------------------------------------------------

(ii) Equity Participation Plan - Option Shares. (a) Except with respect to
incentive stock options outstanding at the effective date of the Executive’s
Agreement for which the Option Price is lower than the Fair Market Value of the
Stock at such date, all stock options that were granted to the Executive under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Executive shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (b) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Executive’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the Executive’s Separation from Service, a
lump sum amount equal to the excess of (I) the aggregate Fair Market Value on
the date of termination of the shares of common stock of the Corporation or
other equity security then subject to such Incentive Stock Options over (II) the
aggregate option price for such shares or other equity security;

(iii) Restricted Stock. A lump sum amount equal to the sum of (i) with respect
to restricted shares and/or restricted share units granted to the Executive
under any of the Equity Plans that were outstanding but not vested on the
Relevant Date, where such vesting of restricted shares and/or restricted share
units was not determined by the attainment of performance goals, and which are
forfeited as a result of the Executive’s Separation from Service, an amount
equal to the Fair Market Value of an equivalent number of shares of common stock
of the Corporation (or such other equity security into which the restricted
shares and/or restricted share units has been converted) on the date of
Separation from Service, (ii) in the event the number of restricted shares
and/or restricted share units was to be determined by the attainment of
performance goals according to a schedule determined by the Committee, with
respect to a grant prior to 2010, with a performance period starting on or
before January 1, 2009, an amount equal to the Fair Market Value of the number
of shares that shall be considered to vest based on the greater of the target
level established or the number of shares which would have vested based on the
attainment of the Performance

 

- 3 -



--------------------------------------------------------------------------------

Goal as of the end of the prior year, and (iii) an amount equal to the Average
PRSU Payout multiplied by the number of annual PRSU grants with a performance
period starting after January 1, 2009 which are forfeited due to the Qualified
Termination of Employment. With respect to any grants with a performance period
starting after January 1, 2009 the forfeited restricted shares and/or restricted
share units determined by the attainment of performance goals according to a
schedule determined by the Committee will not be paid. For purposes of this
subsection (c) the Average PRSU Payout shall mean the three year average of the
dollar amount of the restricted shares and/or restricted share units determined
by the attainment of performance goals (the “PRSU’s”) awards paid to the
Executive under the Equity Plans, or any successor or additional plan. The three
year average of the PRSU’s paid to the Executive will be determined based on the
higher of two dollar amount averages computed during alternative three year
periods consisting of either (i) the year in which the Relevant Date occurred
(or, if the award is not yet paid as of the Relevant Date, for the preceding
year) and the two preceding years or, (ii) the year of the Qualified Termination
of Employment (or, if the award is not yet paid as of the Qualified Termination
of Employment, for the preceding year) and the two preceding years. If an
Executive has been paid less than three years of PRSU’s the three year average
of the PRSU’s paid to the Executive will be determined based on the average
dollar amount of the PRSU’s paid in prior years to the Executive under the
Equity Plans, or any successor or additional plan. If an Executive has not
received any prior payment of PRSU’s, the Average PRSU Payout under the Equity
Plans, or any successor or additional plan, will be determined as follows:

(1) For an Executive classified at the Corporation’s Grade 1 through 4 level, as
defined by the Corporation’s compensation department, the Average PRSU Payout
shall be calculated based on the prior three year average dollar amount of the
PRSU’s paid to other employees at the same grade level.

(2) For an Executive at GSLT level (except for the Chief Executive Officer of
the Corporation), the Average PRSU Payout shall be calculated based on the prior
three year average dollar amount of the PRSU’s paid to Executives at GSLT level.

 

- 4 -



--------------------------------------------------------------------------------

(3) For the Chief Executive Officer of the Corporation, the Average PRSU Payout
shall be calculated based on the prior three year average dollar amount of the
PRSU’s paid to the previous Chief Executive Officer(s) of the Corporation.

Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the definition of performance based compensation
under section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder);

(iv) Successor or Additional Stock Option, Stock Appreciation Right, Incentive
Compensation, and Bonus Plan. A lump sum amount equal to the payment to which
the Executive would have been entitled had all amounts awarded or granted to the
Executive, vested or matured, under any stock appreciation right, incentive
compensation, and bonus plans, which are adopted after the effective date of the
Executive’s Agreement and in which the Executive participates immediately prior
to the Relevant Date, including but not limited to any substitute plans adopted
prior to the Relevant Date (or any successor or additional plan), which had not
vested or matured as of the date of separation from service and will not vest or
mature as a result of the Executive’s Separation from Service, such payment to
be determined as though such award or grant had vested or matured on the date of
the Executive’s Separation from Service;

(v) 401(k) and Profit Sharing Plan. A lump sum amount equal to the excess of
(A) the benefits under the 401(k) and Profit Sharing Plan and the Kimberly-Clark
Corporation Retirement Contribution Excess Benefit Program (or any successor or
additional plans) (individually the “EBP” and collectively, the “401(k) and
Profit Sharing Plan”) to which the Executive would be entitled if the Executive
were fully vested in all of his or her benefits under 401(k) and Profit Sharing
Plan at the date of Separation from Service, over (B) the value of the benefits
to which the Executive is actually entitled at the date of Separation from
Service, based upon the value of the Executive’s account as of the most recent
valuation date before the date of the Qualified Termination of Employment.
Notwithstanding anything in the Paragraph A to the contrary, any amounts under
subsection (b) of this subparagraph which are payable due to amounts the
Executive would have been entitled under the EBP shall be payable at the date
such amount would have been payable if the Executive were entitled to this
amount under the terms of the EBP; and

 

- 5 -



--------------------------------------------------------------------------------

(vi) Medical and Dental Benefits. A lump sum amount equal to (a) the amount of
the monthly premiums that the Executive would be required to pay, if he or she
elected “COBRA” continuation coverage under the medical and dental plans of the
Corporation in which the Executive was participating immediately before the
Qualified Termination of Employment, based upon the premium rates in effect as
of the date of the Qualified Termination of Employment, times (b) 12.

B. Other Matters.

(i) Severance Pay Plan Payments. In the event of a Qualified Termination of
Employment, the Executive shall not be entitled to receive any severance
benefits that would otherwise be available to the Executive under the
Kimberly-Clark Corporation Severance Pay Plan (or any successor or additional
plan), or any other severance program sponsored by the Corporation and/or any of
its Subsidiaries.

(ii) Participation in Employee Benefit Plans. The Executive’s participation in
savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement shall be deemed to entitle the Executive to any
rights, or to payments under this Agreement, with respect to any employee
benefit plan which the Executive was not a participant prior to a Qualified
Termination of Employment.

(iii) Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.

 

- 6 -



--------------------------------------------------------------------------------

(iv) No Guarantee of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Corporation or any of its
Subsidiaries and the rights of the Corporation and its Subsidiaries to terminate
the employment of the Executive shall continue as fully as if this Agreement
were not in effect; provided that any Qualified Termination of Employment shall
entitle the Executive to the benefits herein provided.

C. Definition of Change of Control. For the purpose of this Agreement, a “Change
of Control” shall be deemed to have taken place upon the first of the following
to occur after the date of this Agreement: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of the Corporation having 30% or more of the total number of
votes that may be cast for the election of directors of the Corporation; or
(ii) as the result of any cash tender or exchange offer, merger or other
business combination, sale of assets or contested election, or any combination
of the foregoing transactions (a “Transaction”), the persons who were directors
of the Corporation before the Transaction shall cease to constitute a majority
of the Board of Directors of the Corporation or any successor to the
Corporation.

D. Definition of Subsidiary. For purposes of this Agreement, a “Subsidiary”
shall mean any domestic or foreign corporation at least twenty percent (20%) of
whose shares normally entitled to vote in electing directors is owned directly
or indirectly by the Corporation or by other Subsidiaries, provided, however,
that “at least fifty percent (50%)” shall replace “at least twenty percent
(20%)” where there is not a legitimate business criteria for using such lower
percentage.

E. Certain Reduction of Payments by the Corporation when Payments Do Not Exceed
110% of the Safe Harbor Amount.

(i) This Paragraph E shall only be applicable if it shall be determined that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount.
If the Executive is not entitled to a Gross-Up Payment pursuant to Paragraph F
below, then anything in this Agreement to the contrary notwithstanding, in the
event Deloitte & Touche LLP or such other certified public accounting firm
designated by the Corporation (the “Accounting Firm”) shall determine that
receipt of all Payments would subject the Executive to tax under Section 4999 of
the Code, it shall determine whether some amount of Separation Payments would
meet the definition of a “Reduced Amount.” If the Accounting

 

- 7 -



--------------------------------------------------------------------------------

Firm determines that there is a Reduced Amount, the aggregate Separation Payment
shall be reduced to such Reduced Amount. All fees payable to the Accounting Firm
with respect to this Paragraph E shall be paid solely by the Corporation.

(ii) If the Accounting Firm determines that aggregate Separation Payments should
be reduced to the Reduced Amount, the Corporation shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof,
and the Executive may then elect, in the Executive’s sole discretion, which and
how much of the Separation Payments that are not required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder shall be eliminated or reduced (as long as after such election the
Value of the aggregate Separation Payments equals the Reduced Amount), and shall
advise the Corporation in writing of the Executive’s election within ten days of
the Executive’s receipt of notice. If no such election is made by the Executive
within such ten-day period, the Corporation may elect which of such Separation
Payments that are not required to meet the requirements of Section 409A of the
Code and the regulations promulgated thereunder shall be eliminated or reduced
(as long as after such election the Value of the aggregate Separation Payments
equals the Reduced Amount) and shall notify the Executive promptly of such
election. All determinations made by the Accounting Firm under this paragraph
shall be binding upon the Corporation and the Executive, and shall be made as
promptly as practicable following such determination, the Corporation shall pay
to or distribute for the benefit of the Executive such Separation Payments as
are then due to the Executive under this Agreement, and shall promptly pay to or
distribute for the benefit of the Executive in the future such Separation
Payments as become due to the Executive under this Agreement. Notwithstanding
the prior sentence, such determination by the Accounting Firm shall be made
within 60 days, and the payment by the Corporation shall be made within 90 days,
of the later of a Separation from Service of the Executive or the date of the
Change of Control.

(iii) While it is the intention of the Corporation to reduce the amounts payable
or distributable to the Executive hereunder only if the aggregate Net After Tax
Receipts to the Executive would thereby be increased as a result of the

 

- 8 -



--------------------------------------------------------------------------------

uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement which should not have been
so paid or distributed (“Overpayment”), or that additional amounts which will
have not been paid or distributed by the Corporation to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Executive which the
Accounting Firm believes has a high probability of success, any such benefit of
the Executive shall be treated for all purposes as a loan to the Executive which
the Executive shall repay to the Corporation, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Executive to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code, or
generate a refund of such taxes. In the event the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Corporation to
or for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Notwithstanding
anything in this Agreement to the contrary, payment will be conditioned upon the
Overpayment or Underpayment meeting the requirements of Section 409A of the Code
and the regulations promulgated thereunder.

F. Certain Additional Payments by the Corporation when Payments Exceed 110% of
the Safe Harbor Amount.

(i) Anything in this Agreement to the contrary notwithstanding and except as set
forth in this paragraph, in the event that it shall be determined that any
Payment to the Executive would be subject to the Excise Tax, then the Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and

 

- 9 -



--------------------------------------------------------------------------------

any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
subparagraph (i) of Paragraph F, if it shall be determined that the Executive
would (absent this sentence) be entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the provisions of
Paragraph E above shall apply to that Executive. The Corporation’s obligation to
make Gross-Up Payments under this Paragraph F shall not be conditioned upon the
Executive’s Separation from Service.

(ii) Subject to the provisions of subparagraph (iii) of Paragraph F, all
determinations required to be made under this Paragraph F, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Accounting Firm. The Accounting Firm shall provide detailed supporting
calculations both to the Corporation and the Executive within 15 business days
of the receipt of notice from the Executive that there has been a Payment or
such earlier time as is requested by the Corporation. All fees and expenses of
the Accounting Firm shall be borne solely by the Corporation. Any Gross-Up
Payment, as determined pursuant to this Paragraph F, (including any Underpayment
under this subparagraph (ii) and any payment under subparagraph (iii), shall be
paid by the Corporation to or for the benefit of the Executive by the end of the
year following the year in which the Executive remits the related taxes or, in
the case of reimbursed audit or litigation expenses, by the end of the year
following the years the taxes are remitted or, if no taxes are remitted, the end
of the year following the year the audit, settlement, or litigation is finally
completed or resolved. Any determination by the Accounting Firm shall be binding
upon the Corporation and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Corporation should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the

 

- 10 -



--------------------------------------------------------------------------------

event the Corporation exhausts its remedies pursuant to subparagraph (iii) of
Paragraph F and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of the Executive on the later of the date of
such determination or after the date payments are due under Paragraph A of this
Agreement.

(iii) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Executive gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Corporation notifies the Executive in
writing prior to the expiration of such period that the Corporation desires to
contest such claim, the Executive shall:

 

  (1) give the Corporation any information reasonably requested by the
Corporation relating to such claim,

 

  (2) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

 

  (3) cooperate with the Corporation in good faith in order effectively to
contest such claim, and

 

  (4) permit the Corporation to participate in any proceedings relating to such
claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with

 

- 11 -



--------------------------------------------------------------------------------

such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation of the foregoing provisions of this subparagraph
(iii) of Paragraph F, the Corporation shall control all proceedings taken in
connection with such contest, and, at its sole discretion, may pursue or forgo
any and all administrative appeals, proceedings, hearings and conferences with
the applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Corporation
shall determine; provided, however, that, if the Corporation directs the
Executive to pay such claim and directs the Executive to sue for a refund, the
Corporation shall indemnify and hold the Executive harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties)
imposed with respect to such payment or with respect to any imputed income in
connection with such payment; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Corporation’s control
of the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(iv) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Corporation of an amount on the Executive’s behalf pursuant to subparagraph
(iii) of this Paragraph F, the Executive becomes entitled to receive any refund
with respect to the Excise Tax to which such Gross-Up Payment relates or with
respect to such claim, the Executive shall (subject to the Corporation’s
complying with the requirements of subparagraph (iii) of this Paragraph F, if
applicable) promptly pay to the Corporation the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after payment by the Corporation of an amount on the Executive’s behalf pursuant
to

 

- 12 -



--------------------------------------------------------------------------------

subparagraph (iii) of this Paragraph F, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(v) Notwithstanding any other provision of this Plan, the Corporation may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and by signing this Agreement, the
Executive consents to such withholding.

G. Definitions.

(i) Annual Bonus Amount: The three year average of the annual awards paid to the
Executive under the Kimberly-Clark Corporation Executive Officer Achievement
Award Program or the Kimberly-Clark Corporation Management Achievement Award
Program, as applicable, or any successor or additional plan. The three year
average of the annual awards paid to the Executive will be determined based on
the higher of the three year period consisting of either (i) the year in which
the Relevant Date occurred (or, if the bonus is not yet paid as of the Relevant
Date, for the preceding year) and the two preceding years or, (ii) the year of
the Qualified Termination of Employment (or, if the bonus is not yet paid as of
the Qualified Termination of Employment, for the preceding year) and the two
preceding years. If an Executive has been paid less than three years of annual
awards the Annual Bonus Amount will be determined based on the average dollar
amount of the annual awards paid in prior years to the Executive under the Bonus
Program. If an Executive has not received any prior payment of annual awards,
the Annual Bonus Amount under the Bonus Program will be determined as follows:

(1) For an Executive classified at the Corporation’s Grade 1 through 4 level,
the Annual Bonus Amount shall be based on the average dollar amount of the
annual awards paid over the three year period to other employees at the same
grade level.

 

- 13 -



--------------------------------------------------------------------------------

(2) For an Executive at GSLT level (except for the Chief Executive Officer of
the Corporation), the Annual Bonus Amount shall be based on the average dollar
amount of the annual awards paid over the three year period to Executives at
GSLT level.

(3) For the Chief Executive Officer of the Corporation, the Annual Bonus Amount
shall be based on the average dollar amount of the annual awards paid over a
three year period to the previous Chief Executive Officer(s) of the Corporation.

Notwithstanding anything in this Agreement to the contrary, this definition may
be amended at the discretion of the Committee consistent with any amendment of
the definition of Annual Bonus Amount under the Plan to allow any amounts
payable by the Corporation to comply with the definition of performance based
compensation under section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder).

 

  (ii) Board: The Board of Directors of the Corporation.

 

  (iii) Cause: The term “Cause” shall mean any of the following:

(a) the commission by the Executive of a felony;

(b) the Executive’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or

(c) the refusal or failure by the Executive to act in accordance with any lawful
directive or order of the Corporation, or an act or failure to act by the
Executive which is in bad faith and which is detrimental to the Corporation.

(iv) Code: The Internal Revenue Code of 1986, as amended.

(v) Committee: The Management Development and Compensation Committee of the
Board of Directors of the Corporation.

(vi) Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes this Plan and the Agreements pursuant to Paragraph H.(v) below.

 

- 14 -



--------------------------------------------------------------------------------

(vii) Equity Plans: The Kimberly-Clark Corporation 2001 Equity Participation
Plan, the Kimberly-Clark Corporation 1999 Restricted Stock Plan, the
Kimberly-Clark Corporation 1992 Equity Participation Plan, and any successor or
additional plans under which the Executive receives stock options, restricted
stock or other equity-based compensation.

(viii) Excise Tax: The excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.

(ix) Fair Market Value: With respect to any publicly traded equity security, the
reported closing price of such security on the relevant date as reported on the
composite list used by The Wall Street Journal for reporting stock prices, or,
if no such sale shall have been made on that day, on the last preceding day on
which there was such a sale; and with respect to any other property, the fair
market value thereof as determined by the Committee in good faith.

(x) Good Reason: Termination by the Executive for “Good Reason” shall mean the
separation from service during the two year time period following the initial
existence (without the Executive’s express written consent) of any one of the
following conditions:

 

  (a) A material diminution in the Executive’s base compensation.

 

  (b) A material diminution in the Executive’s authority, duties, or
responsibilities.

 

  (c) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that a Executive report to a corporate officer or employee instead of reporting
directly to the board of directors of the Corporation.

 

  (d) A material diminution in the budget over which the Executive retains
authority.

 

  (e) A material change in the geographic location at which the Executive must
perform the services.

 

- 15 -



--------------------------------------------------------------------------------

  (f) Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Executive provides services.

The Executive must provide notice to the Corporation of the existence of any of
the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

(xi) Net After Tax Receipt: The Value of a Payment, net of all taxes imposed on
the Executive with respect thereto under Sections 1 and 4999 of the Code,
determined by applying the highest marginal rate under Section 1 of the Code
which applied to the Executive’s taxable income for the immediately preceding
taxable year.

(xii) Parachute Value: With respect to a Payment, the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

(xiii) Qualified Termination of Employment: The separation of the Executive’s
service with the Corporation and/or its Subsidiaries either (i) within the two
(2) year period following a Change of Control of the Corporation (A) by the
Corporation without Cause or (B) by the Executive with Good Reason, or (ii) by
the Corporation without Cause before a Change of Control, if a Change of Control
occurs within one year after such Separation from Service and it is reasonably
demonstrated by the Executive that such Separation from Service was at the
request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a

 

- 16 -



--------------------------------------------------------------------------------

Change of Control. A transfer of employment for administrative purposes among
the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the Executive shall have the right to terminate employment for Good Reason and
such separation shall be a Qualified Termination of Employment.

(xiv) Reduced Amount: The greatest aggregate amount of Separation Payments which
(a) is less than the sum of all Separation Payments and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the Executive were paid the sum of all Separation
Payments.

(xv) Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.

(xvi) Safe Harbor Amount: The portion of the payment to or for the benefit of an
Executive that does not constitute an “excess parachute payment for purposes of
Section 280G of the Code.

(xvii) Separation from Service: Termination of employment with the Corporation
or a Subsidiary. A Separation from Service will be deemed to have occurred if
the Executive’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).

(xviii) Separation Payment: A Payment paid or payable to the Executive pursuant
to this Plan or an Agreement.

(xix) Severance Period: The period of one year beginning on the date of the
Qualified Termination of Employment.

(xx) Value: With respect to a Payment, the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

 

- 17 -



--------------------------------------------------------------------------------

H. General.

(i) No Duty to Mitigate. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not the Executive obtains other
employment.

(ii) Indemnification. If litigation shall be brought to enforce or interpret any
provision contained herein, the Corporation hereby agrees to indemnify the
Executive for the Executive’s reasonable attorney’s fees and disbursements
incurred in such litigation, and hereby agrees to pay prejudgment interest on
any money judgment obtained by the Executive calculated at Citibank’s (or any
successor entity) prime rate of interest in effect from time to time from the
date that payment(s) to the Executive should have been made under this
Agreement. The reimbursement of an attorney’s fees and disbursements incurred in
such litigation will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

(iii) Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand. Except as expressly provided herein, the Corporation waives all rights
which it may now have or may hereafter have conferred upon it, by statute or
otherwise, to terminate, cancel or rescind this Agreement in whole or in part.
Each and every payment made hereunder by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from the
Executive or from whosoever may be entitled thereto, for any reason whatsoever.

(iv) Unfunded Obligation. The obligation of the Corporation under this Agreement
shall be unfunded. The Corporation shall not be required to segregate any assets
that may at any time be represented by benefits under this Agreement. The
Corporation shall not be deemed to be a trustee of any

 

- 18 -



--------------------------------------------------------------------------------

amounts to be paid under this Agreement. Any liability of the Corporation to the
Executive with respect to any benefit shall be based solely upon any contractual
obligations created hereunder; no such obligation shall be deemed to be secured
by any pledge or any encumbrance on any property of the Corporation.

(v) Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s estate, and the Corporation and any successor
of the Corporation, but neither this Agreement nor any rights arising hereunder
may be assigned or pledged by the Executive. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.

(vi) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(vii) Controlling Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Delaware. Where appearing
in this Agreement, the masculine shall include the feminine and the plural shall
include the singular, unless the context clearly indicates otherwise.

(viii) Entire Agreement. The Executive and the Corporation acknowledge that upon
its effective date, this Agreement supersedes any and all prior agreements
between the Executive and the Corporation under the Plan as in effect at this
time or at any prior time. From and after the Relevant Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to severance pay and benefits. Notwithstanding
the foregoing, any previously executed noncompetition agreement shall continue
in effect following the execution of this Agreement and the Relevant Date.

 

- 19 -



--------------------------------------------------------------------------------

(ix) Termination. This Agreement shall terminate on the third anniversary of the
date hereof unless either (1) a Change of Control occurs on or before such third
anniversary or (2) the Committee or the Chief Executive Officer of the
Corporation determines to extend this Agreement for an additional three-year
term or such shorter period as he or she determines to be appropriate.
Notwithstanding the foregoing, if at the time when this Agreement would
otherwise terminate, a third party has taken steps reasonably calculated to
effect a Change of Control or a Change of Control is otherwise under
consideration, then this Agreement shall automatically continue in effect until
(A) a Change of Control occurs, in which event this Agreement shall thereafter
remain in effect in accordance with its terms, or (B) the Board makes a good
faith determination that in its opinion, the efforts by the third party or the
Corporation to effect a Change of Control have been abandoned, at which time the
Agreement shall terminate unless it is extended pursuant to clause (2) of the
preceding sentence.

IN WITNESS WHEREOF, the parties have executed this Agreement on the    day of
            , 20    .

 

 

Executive

KIMBERLY-CLARK CORPORATION

By:

 

 

 

- 20 -